               Case 16-10292-MFW             Doc 1593        Filed 11/20/19        Page 1 of 7




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:                                                    Chapter 11

RYCKMAN CREEK RESOURCES, LLC,                             Case No. 16-10292 (MFW)
et al., 1
            Debtors.                                      (Jointly Administered)

                                                          Hearing Date: December 16, 2019 at 10:30 a.m.
                                                          Objection Deadline: December 4, 2019 at 4:00 p.m.


                  THIRD MOTION OF THE LIQUIDATING TRUSTEE TO
                 FURTHER EXTEND DEADLINE TO OBJECT TO CLAIMS

         JLL Consultants, Inc., solely in its capacity as liquidating trustee (the “Liquidating

Trustee”) of the Ryckman Liquidating Trust, and in accordance with its rights and duties under

the Fourth Modified Fourth Amended Joint Chapter 11 Plan of Reorganization of Ryckman

Creek Resources, LLC and its Affiliated Debtors and Debtors-In-Possession [Doc. 1364] (as

modified, supplemented, and amended) in the above-captioned jointly-administered bankruptcy

cases (the “Plan”),2 hereby moves the Court for entry of an order further extending the deadline

established in the confirmed Plan and Confirmation Order (each as defined below) by which the

Liquidating Trustee may object to claims (the “Claims Objection Deadline”) filed against the

Debtors’ estates through and including June 30, 2020 (the “Motion”). In support of this Motion,

the Liquidating Trustee respectfully states as follows:

                                          Jurisdiction and Venue

         1.      The Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and

1534.


1
  The Reorganized Debtors and, where applicable, the last four digits of their respective taxpayer identification
numbers are as follows: Ryckman Creek Resources, LLC (4180), Ryckman Creek Resources Holding Company
LLC, Peregrine Rocky Mountains LLC, and Peregrine Midstream Partners LLC (3363). The address of the Debtors’
corporate headquarters is 3 Riverway, Suite 1100, Houston, TX 77056.
              Case 16-10292-MFW              Doc 1593        Filed 11/20/19       Page 2 of 7



        2.       Venue is proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409.

        3.       This is a “core” proceeding pursuant to 28 U.S.C. § 157(b).

                                             BACKGROUND

A.      General Background

        4.       On February 2, 2016 (the “Petition Date”), the Debtors each commenced a case

by filing a petition for relief under chapter 11 of the Bankruptcy Code (the “Chapter 11 Cases”).

The Chapter 11 Cases are jointly administered.

        5.       On December 22, 2017, the Court entered an order confirming the Plan [Docket

No. 1403] (the “Confirmation Order”). The Effective Date of the Plan occurred on December 27,

2017.

        6.       Pursuant to Article 12.1 of the Plan, a Liquidating Trust was established in

accordance with the terms of a Liquidating Trust Agreement approved in connection with

confirmation of the Plan (the “Liquidating Trust Agreement”). 2 Under the Plan and Confirmation

Order, the Liquidating Trustee was appointed to administer the Liquidating Trust for the benefit

of the beneficiaries thereof.

B.      The Claims Bar Date

        7.       On February 29, 2016, the Court entered its Order Under Bankruptcy Code

Sections 105, 501, 502, 503, and 1111(a), and Bankruptcy Rules 2002, 3003(c)(3), and 9007,

and Local Bankruptcy Rules 1009-2 and 2002-1(e) (I) Setting General Bar Date, (II)

Establishing Procedures for Filing Proofs of Claim, and (III) Approving Form and Manner of

Notice Thereof [Docket No. 111] (the “Bar Date Order”).


2
    A copy of the Liquidating Trust Agreement, as amended, was filed on the docket as Exhibit E to the Notice of
Filing of Fourth Plan Supplement with Respect to the Fourth Modified Fourth Amended Joint Chapter 11 Plan of
Reorganization of Ryckman Creek Resources, LLC and its Affiliated Debtors and Debtors-in-Possession [Doc.
1395].
                                                       2
             Case 16-10292-MFW           Doc 1593      Filed 11/20/19     Page 3 of 7



       8.        Pursuant to the Bar Date Order, April 11, 2016 (the “General Bar Date”) was

established as the deadline for all entities or persons, except any governmental unit, to file proofs

of claim, and August 1, 2016 was established as a deadline for all governmental units to file

proofs of claim. The Bar Date Order also established the deadline by which all persons or entities

that hold or wish to assert a claim arising from the Debtors’ rejection of any executory contract

or unexpired lease under section 365 of the Bankruptcy Code must assert a claim (the “Rejection

Bar Date”). The Rejection Bar Date is the date on or before the later of (a) 30 days after the

effective date of rejection of such executory contract or unexpired lease as provided by an order

of this Court or pursuant to a notice under procedures approved by this Court, (b) any date set by

another order of this Court, or (c) the General Bar Date.

       9.        On March 11, 2016, the Debtors published the Bar Date Notice in the Houston

Chronicle, Salt Lake Tribune, Uinta County Herald, and Wyoming Tribune Eagle. See Affidavit

of Publication of Notice of Deadline for Filing Proofs of Claim [Docket Nos. 163-166].

       10.       On March 14, 2016, KCC caused to be served a notice of the Bar Date (the “Bar

Date Notice”).

       11.       As of the date hereof, approximately 313 proofs of claim (each individually a

“Proof of Claim”) have been filed in the Chapter 11 Cases.

C.     Claims Resolution Process and Objections to Claims

       12.       In the ordinary course of business, the Debtors maintained books and records that

reflect, among other things, the Debtors’ liabilities and the amounts thereof owed to its creditors

(the “Books and Records”).

       13.       The Liquidating Trustee and its advisors are reviewing, analyzing, and reconciling

claims on an ongoing basis as part of the claims reconciliation process that includes identifying


                                                 3
             Case 16-10292-MFW         Doc 1593      Filed 11/20/19   Page 4 of 7



categories of claims that may be targeted for disallowance and expungement, reduction and

allowance, or reclassification and allowance. As part of this ongoing process, the Liquidating

Trustee is comparing the Proofs of Claim with the Books and Records to determine the validity

of the asserted claims.

       14.     To that end, on August 26, 2019, the Liquidating Trustee filed the First Omnibus

(Non-Substantive) Objection of the Liquidating Trustee to Claims Pursuant to Sections 105 and

502(b) of the Bankruptcy Code, Bankruptcy Rules 3003 and 3007, and Local Rule 3007-1

[Docket No. 1581], which was granted by the Court on September 24, 2019 [Docket No. 1587].

       15.     Additionally, on November 13, 2019, the Liquidating Trustee filed the Second

Omnibus (Substantive) Objection of the Liquidating Trustee to Claims Pursuant to Sections 105

and 502(b) of the Bankruptcy Code, Bankruptcy Rules 3003 and 3007, and Local Rule 3007-1

[Docket No. 1591], which is scheduled for hearing on December 16, 2019.

       16.     The Liquidating Trustee is continuing to reconcile the filed Proofs of Claim with

the Books and Records and anticipates filing additional objections.

D.     Prior Extensions of the Claims Objection Deadline

       17.     Pursuant to the Plan and Confirmation Order, the original Claims Objection

Deadline was December 28, 2018. By orders dated February 11, 2019 [Docker No. 1566] and

August 20, 2019 [Docket No. 1579], the Court extended the Claims Objection Deadline to June

30, 2019 and December 31, 2019, respectively.

                                    RELIEF REQUESTED

       18.     By this Objection, the Liquidating Trustee seeks entry of an order further

extending the Claims Objection Deadline through and including June 30, 2020, for an extension

of approximately three months.


                                                4
             Case 16-10292-MFW           Doc 1593      Filed 11/20/19      Page 5 of 7



                                      BASIS FOR RELIEF

       19.     A further extension of the Claims Objection Deadline is warranted here to ensure

that all claims that warrant objections are identified and objected to so that all creditors receive

just and equitable distributions under the terms of the Plan. Bankruptcy Rule 9006(b)(1) governs

a request for extension of time to object to claims and provides, in relevant part:

               [W]hen an act is required or allowed to be done at or within a
               specified period . . . by order of court, the court for cause shown
               may at any time in its discretion . . . order the period enlarged if the
               request therefore is made before expiration of the period originally
               prescribed or as extended by a previous order . . . .

Fed. R. Bankr. P. 9006(b)(1). To determine whether “cause” exists to extend the deadline to

object to claims, courts have considered such factors as the size and complexity of the issues

involved, the debtor’s good faith progress in resolving issues, the amount of time elapsed in the

case, and whether any prejudice will result to the creditors. In re Express One Int’l, Inc., 194

B.R. 98, 100 (Bankr. E.D. Tex. 1996).

       20.     The Liquidating Trustee submits that cause exists to grant the relief requested

herein. The Liquidating Trustee and his professionals have been working diligently to review and

reconcile the claims. As noted previously, however, because distributions under the Plan were

ultimately largely dependent upon the outcome of Liquidating Trustee’s Motion to Enforce Plan

Provisions as to Plan Sponsor Belle Butte LLC, and Request for Stay [Docket No. 1462], the

Liquidating Trustee took steps in the immediate months after appointment to avoid unnecessary

and potentially significant administrative costs of reviewing all claims for objections. Since that

motion was been resolved, the Liquidating Trustee has turned its full attention to a prompt

completion of the wind down of these chapter 11 estates and has now begun objecting to certain

claims, including omnibus objections to approximately 50 claims.


                                                  5
             Case 16-10292-MFW           Doc 1593      Filed 11/20/19      Page 6 of 7



       21.     The Liquidating Trustee is now preparing additional objections that he anticipates

he will be in a position to file imminently, and upon resolution of those objections, the

Liquidating Trustee is prepared to make any remaining distributions and seek entry of a final

decree closing these cases. Although the current Claims Objection Deadline does not expire until

December 31, 2019, out of an abundance of caution, the Liquidating Trustee seeks to extend the

Claims Objection Deadline for an additional three months to preserve the status quo as the final

claims objections are filed and determined by the Court. This brief extension of the Claims

Objection Deadline will not prejudice creditors and is therefore in the best interests of the estate.

                            [Remainder of page intentionally left blank]




                                                  6
             Case 16-10292-MFW          Doc 1593      Filed 11/20/19     Page 7 of 7



                                         CONCLUSION

       WHEREFORE, for the reasons set forth herein, the Liquidating Trustee respectfully

requests that this Court enter an order (a) extending the Claims Objection Deadline through and

including June 30, 2020 and (b) granting such other and further relief as is just and equitable.

Dated: November 20, 2019                              GREENBERG TRAURIG, LLP


                                                      /s/ Dennis A. Meloro
                                                      Dennis A. Meloro (DE Bar No. 4435)
                                                      1007 North Orange Street, Suite 1200
                                                      Wilmington, Delaware 19801
                                                      Telephone: (302) 661-7000
                                                      Facsimile: (302) 661-7360
                                                      MeloroD@gtlaw.com

                                                      - and -

                                                      David B. Kurzweil (Admitted Pro Hac Vice)
                                                      Georgia Bar No. 430492
                                                      Terminus 200
                                                      3333 Piedmont Road, NE, Suite 2500
                                                      Atlanta, Georgia 30305
                                                      Telephone: 678-553-2100
                                                      Facsimile: 678-553-2269
                                                      KurzweilD@gtlaw.com

                                                      - and -

                                                      Shari L. Heyen (Admitted Pro Hac Vice)
                                                      Texas State Bar No. 09564750
                                                      1000 Louisiana, Suite 1700
                                                      Houston, Texas 77002
                                                      Telephone: 713-374-3564
                                                      Facsimile: 713-374-3505
                                                      HeyenS@gtlaw.com

                                                      Counsel to JLL Consultants, Inc. in its
                                                      capacity as Liquidating Trustee




                                                 7
